Case 2:18-cv-06360-AKT Document 55-2 Filed 05/11/20 Page 1 of 32 PageID #: 835




                        Exhibit 1
DocuSign Envelope ID: D4A6539C-58C9-4975-9AE9-46FD3201CF22
            Case 2:18-cv-06360-AKT Document 55-2 Filed 05/11/20 Page 2 of 32 PageID #: 836




                                     IN THE UNITED STATES DISTRICT COURT
                                    FOR THE EASTERN DISTRICT OF NEW YORK


                AMANDA MEO, on behalf of herself and all
                others similarly situated,

                                                  Plaintiff,             Case No. 2:18-cv-6360 (AKT)

                        v.

                LANE BRYANT, INC.,

                                                  Defendant.

                              JOINT STIPULATION OF SETTLEMENT AND RELEASE

                    This Joint Stipulation of Settlement and Release (the “Agreement”) is entered into by and
            between Amanda Meo (the “Named Plaintiff”), individually and on behalf of all others similarly
            situated (collectively with Named Plaintiff, “Plaintiffs”), in the matter Meo v. Lane Bryant, Inc.,
            2:18-cv-06360-JMA-AKT (E.D.N.Y.), and Defendant Lane Bryant, Inc. (“Defendant”) (together
            with Plaintiffs, the “Parties”).

                                                               RECITALS

                    WHEREAS, the Named Plaintiff has filed a Collective and Class Action Complaint
            asserting claims against Defendant under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §
            201 and the New York Labor Law, Article 6, §§ 190 et seq., for the alleged failure to pay
            overtime compensation to Plaintiffs for all hours worked over 40 per workweek (the
            “Litigation”);

                    WHEREAS, the purpose of this Agreement is to settle fully and finally all claims
            asserted in the Litigation and those claims that could have been asserted, relating to the non-
            payment or underpayment of overtime compensation to individuals employed in the position of
            hourly Store Manager for Defendant during the Relevant Period, as defined herein.

                     WHEREAS, Defendant denies all of the allegations made by Named Plaintiff in the
            Litigation and denies that it is liable or owes damages to anyone with respect to the alleged facts
            or causes of action asserted in the Litigation. Nonetheless, without admitting or conceding any
            liability or damages whatsoever, Defendant has agreed to settle the Litigation on the terms and
            conditions set forth in this Agreement, to avoid the burden, expense, and uncertainty of
            continuing the Litigation;

                  WHEREAS, the Parties agreed to explore settlement, through an informal data
            exchange, negotiations, and mediation;




                                                               Page 1 of 17
DocuSign Envelope ID: D4A6539C-58C9-4975-9AE9-46FD3201CF22
            Case 2:18-cv-06360-AKT Document 55-2 Filed 05/11/20 Page 3 of 32 PageID #: 837




                    WHEREAS, on February 25, 2020, the Parties participated in a mediation session in
            New York, New York, conducted by experienced mediator Stephen Sonnenberg, at which the
            Parties reached an accord resulting in this Agreement; and

                     WHEREAS, Plaintiffs’ Counsel analyzed and evaluated the merits of the claims made
            against Defendant in the Litigation, conducted interviews with Named Plaintiff, California Opt-
            In Plaintiffs, Non-California Opt-In Plaintiffs, and others, served and responded to discovery
            requests, obtained and reviewed documents relating to Defendant’s compensation, operations,
            merchandising, and workplace policies and practices, and analyzed payroll data, and based upon
            their analysis and evaluation of a number of factors, and recognizing the substantial risks of
            litigation, including the possibility that the Litigation, if not settled now, might not result in any
            recovery or might result in a recovery less favorable, and that any recovery would not occur for
            several years, Plaintiffs’ Counsel are satisfied that the terms and conditions of this Agreement
            are fair, reasonable, and adequate and that this Agreement is in the best interests of the Plaintiffs,

                    NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
            in this Agreement, as well as the good and valuable consideration provided for herein, the Parties
            agree to a full and complete settlement of the Litigation on the following terms and conditions.

            1.       DEFINITIONS

                      The defined terms set forth in this Agreement have the meanings ascribed to them
            below.

              1.1     “Agreement” means this agreement and the exhibits hereto, which the Parties
                      understand and agree set forth all material terms and conditions of the Settlement
                      between them, and which is subject to Court approval.

              1.2     “Approval Order” means an order signed and entered by the Court, which approves to
                      this Agreement and dismisses the Litigation, in a form substantially similar to the
                      Stipulation and Proposed Order of Dismissal, attached as Exhibit A.

              1.3     “California Opt-In Plaintiffs” means Opt-In Plaintiffs Annette Solano, Sheena Clark and
                      Michelle Riley.

              1.4     “California Opt-In Period” means the following periods for the California Opt-In
                      Plaintiffs:

                        California Opt-in                                    Period
                      Sheena Clark                  November 14, 2015 to March 31, 2020
                      Michelle Riley                February 20, 2016 to March 31, 2020
                      Annette Solano                April 26, 2016 to March 31, 2020

              1.1     “Certified Collective Period” means the period between November 8, 2015 and
                      February 25, 2020.




                                                             Page 2 of 17
DocuSign Envelope ID: D4A6539C-58C9-4975-9AE9-46FD3201CF22
            Case 2:18-cv-06360-AKT Document 55-2 Filed 05/11/20 Page 4 of 32 PageID #: 838




                1.2     “Check Cashing Period” means the time that Eligible Collective Members have to
                        negotiate their Settlement Checks. This period starts on the day the Settlement
                        Administrator issues the Settlement Checks and runs for 120 days, except that the period
                        shall be extended for Eligible Collective Members who report to the Settlement
                        Administrator during that 120 period that their checks were lost, destroyed, or never
                        received, in which case such individuals will have until the later of 120 days from the
                        date of initial issuance of the Settlement Checks or 30 days from the date of reissuance
                        to negotiate their Settlement Checks. 1

                1.3     “Claim Forms” shall mean the claim form included in the Settlement Notice, as defined
                        below, for Eligible Collective Members to opt-in to the litigation. A copy of the
                        Settlement Notice is attached as part of Exhibit B.

                1.4     “Claim Period” shall mean: (i) the 60-day period beginning when the Settlement
                        Administrator first mails a Settlement Notice and Claim Form to Eligible Collective
                        Members; or (ii) for individuals receiving a re-mailing, the longer of the 60-day period
                        or 30 days from the Settlement Administrator’s last re-mailing, but not to exceed 75
                        days from the initial mailing.

                1.5     “Class List” means a manipulable-electronic list (e.g., in Excel format) of all Eligible
                        Collective Members’ names, Last Known Addresses, social security numbers, and the
                        dates of employment as Store Managers during the Relevant Period.

                1.6      “Complaint” means the Collective and Class Action Complaint, dated, November 8,
                        2018.

                1.7     “Court” means the United States District Court for the Eastern District of New York.

                1.8     “Defendant” means Lane Bryant, Inc.

                1.9     “Defendant’s Counsel” means Morgan, Lewis & Bockius LLP.

                1.10    “Effective Date” means the date on which this Agreement becomes effective, which
                        shall mean the later of (i) 35 days following the Court’s issuance of the Approval Order,
                        if no appeal is taken of such Order, or (ii) the Court’s entry of a final order and
                        judgment after any appeals are resolved.

                1.11    “Eligible Collective Member” means Named Plaintiff, California Opt-In Plaintiffs, Non-
                        California Opt-In Plaintiffs, and any and all current and former employees employed by
                        Defendant in the position of Store Manager, as defined below. Excluded from the
                        definition of “Eligible Collective Members” are Store Managers who worked
                        exclusively in California stores during the Relevant Period, except for the California
                        Opt-In Plaintiffs.



            1
                       All time periods are stated in calendar days, not business days unless specified otherwise.


                                                             Page 3 of 17
DocuSign Envelope ID: D4A6539C-58C9-4975-9AE9-46FD3201CF22
            Case 2:18-cv-06360-AKT Document 55-2 Filed 05/11/20 Page 5 of 32 PageID #: 839




              1.12    “Eligible Workweeks” are workweeks in which a Collective Member worked as an
                      hourly Store Manager and recorded more than 38 hours worked during the Relevant
                      Period.

              1.13    “Employer Payroll Taxes” means all taxes and withholdings an employer is required to
                      make arising out of or based upon the payment of employment/wage compensation in
                      this Litigation, including FICA, FUTA, and SUTA obligations. The Employer Payroll
                      Taxes shall be paid by Defendant in addition to the Gross Settlement Fund.

              1.14    “Gross Settlement Amount” means One Million Three Hundred Ninety-Five Thousand
                      Dollars and Zero Cents ($1,395,000.00), which is the amount that Defendant has agreed
                      to pay to fully resolve and settle this Litigation.

              1.15    “Last Known Address” means the most recently recorded personal mailing address for
                      an Eligible Collective Member as shown in Defendant’s records.

              1.16    “Litigation” means the lawsuit entitled Meo v. Lane Bryant, Inc., United States District
                      Court for the Eastern District of New York, 2:18-cv-06360-JMA-AKT.

              1.17    “Named Plaintiff” means Amanda Meo.

              1.18    “Net Settlement Fund” means the remainder of the Gross Settlement Amount after
                      deductions/payments for Court-approved: (i) Settlement Administration fees and costs;
                      (ii) Plaintiffs’ Counsel’s attorneys’ fees and costs; and (iii) Service Awards to Named
                      Plaintiff and the Opt-In Plaintiffs.

              1.19    “Non-California Opt-In Plaintiffs” means the following individuals who worked outside
                      of California and joined this Litigation by filing consent to join forms with the Court:
                      Portia Witten, Jennifer Seymour, Joyce Hamilton, Ivory Davis, MonicaJo Marchand,
                      Allison Smith, Kelsi Gonzalez, Diana Koehler, Debra Devlin, Susan McCreery, Tammy
                      Desue-Parker, and Raeschelle Coleman.

              1.20    “Non-California Opt-In Period” means the following periods for the Non-California
                      Opt-In Plaintiffs:

                          Opt-In Plaintiff                           Period
                      Ivory Davis                    November 14, 2015 to March 31, 2020
                      Tammy DeSue-Parker             November 1, 2014 to March 31, 2020
                      Debra Devlin                   November 14, 2015 to March 31, 2020
                      MonicaJo Marchand              November 14, 2015 to March 31, 2020
                      Susan McCreery                 November 14, 2015 to March 31, 2020
                      Jennifer Seymour               November 14, 2015 to March 31, 2020
                      Allison Smith                  November 1, 2014 to March 31, 2020
                      Diana Koehler                  November 1, 2014 to March 31, 2020
                      Portia Witten                  December 20, 2015 to March 31, 2020
                      Raeschelle Coleman             December 20, 2015 to March 31, 2020
                      Kelsi Gonzalez                 February 19, 2016 to March 31, 2020


                                                             Page 4 of 17
DocuSign Envelope ID: D4A6539C-58C9-4975-9AE9-46FD3201CF22
            Case 2:18-cv-06360-AKT Document 55-2 Filed 05/11/20 Page 6 of 32 PageID #: 840




              1.21     “Non-Opt-In Eligible Collective Members” means Eligible Collective Members other
                       than Named Plaintiff, the Non-California Opt-In Plaintiffs, and California Opt-In
                       Plaintiffs.

              1.22     “Non-Opt-In Eligible Collective Member Period” means the period between February
                       25, 2017 and February 25, 2020.

              1.23     “Participating Collective Member” means each Eligible Collective Member who timely
                       executes and returns a Claim Form or negotiates a Settlement Check. Named Plaintiff
                       and all Opt-In Plaintiffs who submitted consent to join forms in the Litigation shall be
                       considered Participating Collective Members regardless of whether they return a timely
                       executed Claim Form.

              1.24     “Parties” collectively means the Named Plaintiff and Defendant.

              1.25     “Plaintiffs” means Named Plaintiff, California Opt-In Plaintiffs, Non-California Opt-In
                       Plaintiffs and the collective of individuals that they seek to represent.

              1.26     “Plaintiffs’ Counsel” means Shavitz Law Group, P.A. and Kessler Matura P.C.

              1.27      “Qualified Settlement Fund” or “QSF” means the account established by the Settlement
                       Administrator from the Gross Settlement Amount paid by Defendant. The QSF will be
                       controlled by the Settlement Administrator subject to the terms of this Agreement and
                       the Court’s order(s). Interest, if any, earned on any monies in the QSF will become part
                       of the Net Settlement Fund.

              1.28     “Releasees” means Defendant and its officers, directors, employees, agents, insurers,
                       successors, predecessors, affiliates, parents, subsidiaries, attorneys, and other related
                       entities.

              1.29    “Relevant Period” means the following periods for each of the following groups:

                                           Group                                           Period
                     Named Plaintiff and Eligible Collective Members
                     who worked in New York, Illinois, Iowa,
                                                                            Certified Collective Period
                     Tennessee, Nevada, Connecticut, Ohio, Idaho,
                     Kansas, Rhode Island, or Pennsylvania
                     California Opt-In Plaintiffs                           California Opt-In Period
                     Non-California Opt-In Plaintiffs                       Non-California Opt-In Plaintiff Period
                     Non-Opt-In Eligible Collective Members who
                     worked in states other than Illinois, Iowa,
                                                                            Non-Opt-In Eligible Collective
                     Tennessee, Nevada, Connecticut, Ohio, Idaho,
                                                                            Member Period
                     Kansas, Rhode Island, Pennsylvania, New York or
                     California

              1.30     “Settlement” means the settlement between the Parties embodied and contained in this
                       Agreement.


                                                             Page 5 of 17
DocuSign Envelope ID: D4A6539C-58C9-4975-9AE9-46FD3201CF22
            Case 2:18-cv-06360-AKT Document 55-2 Filed 05/11/20 Page 7 of 32 PageID #: 841




              1.31    “Settlement Administrator” means the Settlement Administrator to be selected by
                      Plaintiffs and approved by Defendant.

              1.32    “Settlement Amount” or “Settlement Amounts” means each Eligible Collective
                      Member’s proportionate share of the Net Settlement Fund calculated in accordance with
                      this Agreement.

              1.33    “Settlement Check” means the check issued to each Eligible Collective Member for his
                      or her proportionate share of the Net Settlement Fund calculated in accordance with this
                      Agreement.

              1.34    “Settlement Notice” means the document entitled Notice of Settlement and Opportunity
                      to Join Collective Action and Claim Form, to be approved by the Court in a form
                      substantially similar to Exhibit B.

              1.35    “Store Manager” means any employee of Defendant who held the position of, and
                      worked as, an hourly Store Manager at any time during the Relevant Period.

            2.       APPROVAL AND NOTICE TO ELIGIBLE COLLECTIVE MEMBERS

              2.1     This Agreement is a binding agreement and contains all material agreed-upon terms for
                      the Parties to seek a full and final settlement of the Litigation.

              2.2     The Settlement Administrator will be responsible for establishing a QSF account;
                      preparing and mailing the Settlement Notice and mailing the reminder postcards to
                      Eligible Collective Members; preparing and mailing Settlement Checks; distributing
                      approved Service Awards and Plaintiffs’ Counsel’s attorneys’ fees and expenses;
                      calculating and paying all appropriate taxes and complying with all applicable tax
                      reporting obligations, including preparing and filing all applicable tax forms; preparing
                      and maintaining an email address, fax number, and web-portal for claims submissions;
                      retaining and providing a copy of Settlement Checks and redacted Claim Forms signed
                      by the Participating Collective Members to Defendant’s Counsel, and a copy of Claim
                      Forms signed by Participating Collective Members to Plaintiffs’ Counsel. Disputed
                      claims will be resolved by the Settlement Administrator.

              2.3     The Parties will have equal access to the Settlement Administrator and all information
                      related to the administration of the Settlement. The Settlement Administrator shall
                      provide such information to either Party upon request. The Settlement Administrator
                      will provide regular reports to counsel for the Parties regarding the status of the mailing
                      of the Settlement Notice and Claim Form, the claims administration process, and
                      distribution of the Settlement Checks.

              2.4     Defendant agrees to cooperate with the Settlement Administrator, provide accurate
                      information, to the extent reasonably available, necessary to calculate the Settlement
                      Amounts, and assist the Settlement Administrator in locating Eligible Collective
                      Members. Defendant’s records shall be presumed accurate.




                                                             Page 6 of 17
DocuSign Envelope ID: D4A6539C-58C9-4975-9AE9-46FD3201CF22
            Case 2:18-cv-06360-AKT Document 55-2 Filed 05/11/20 Page 8 of 32 PageID #: 842




              2.5     The Plaintiffs shall use their best efforts to file a Motion for Order Approving
                      Settlement of Collective and Class Action and Authorizing Notice of Settlement and
                      Opportunity to Join Collective Action (“Approval Motion”), on or before May 11, 2020.
                      Plaintiffs’ Counsel will provide Defendant’s Counsel with a draft of the Approval
                      Motion for review and comment at least seven business days prior to filing it with the
                      Court, and Defendant’s Counsel will provide Plaintiffs’ Counsel with their comments
                      within five business days of receiving the draft Approval Motion. With the Approval
                      Motion, Plaintiffs’ Counsel also will file the Agreement, proposed Approval Order,
                      Settlement Notice, Claim Form, template envelope to accompany the Settlement Notice
                      (attached as Exhibit C), and the proposed reminder postcard (attached as Exhibit D).
                      Among other things, the Approval Motion will ask the Court to: (i) issue and enter the
                      Approval Order approving the Settlement as fair, adequate, and reasonable, (ii) approve
                      the proposed Settlement Notice to be sent to Eligible Collective Members and the
                      Settlement Notice distribution process, (iii) incorporate the terms of this Settlement, and
                      (iv) enter Judgment dismissing the case without prejudice, which will become dismissal
                      with prejudice 60 days thereafter provided the payments required under Section 3 of the
                      Agreement have been made, with each party to bear his or its own attorneys’ fees and
                      costs except as otherwise agreed, and that during the period of time in which the
                      dismissal is without prejudice, Plaintiffs may file a motion for leave to reinstate should
                      Defendant fail to make payment as required under paragraph 3 of the Agreement or
                      otherwise fail to comply, and that after the case is dismissed with prejudice, the parties
                      agree to submit any unresolved dispute to the mediator, Stephen Sonnenberg, as an
                      arbitrator under the JAMS Employment Arbitration Rules & Procedures, and to be
                      bound by his decision as to such dispute, including a decision awarding attorneys’ fees
                      to the prevailing party, and (v) retain jurisdiction to enforce the Agreement.

              2.6     Settlement Notices will be mailed via First Class United States Mail (with an enclosed
                      postage paid return envelope) to Eligible Collective Members by the Settlement
                      Administrator within 45 days of the Effective Date. The Settlement Notice will advise
                      Eligible Collective Members of the claims asserted in the Litigation, their estimated
                      Settlement Amounts, and of a website where they can submit their Claim Form and
                      review additional information regarding the Settlement.

              2.7     The Settlement Administrator shall take all reasonable steps to obtain the correct
                      address for any Eligible Collective Member or Participating Collective Member for
                      whom the Settlement Notice or Settlement Check, respectively, is returned by the post
                      office as undeliverable, including using social security numbers to obtain better address
                      information and emailing Eligible Collective Members or Participating Collective
                      Members about their current addresses where email addresses have been provided, and
                      shall attempt re-mailings. Any Settlement Notices or Settlement Checks returned as
                      undeliverable shall be traced up to two times to obtain a new address and be re-mailed
                      by First Class United States Mail.

              2.8     The Settlement Administrator will send reminder postcards via First Class U.S. Mail
                      halfway through the Claim Period to those Eligible Collective Members who have not
                      returned an executed Claim Form. The Settlement Administrator will send an additional
                      reminder postcard 45 days after the initial mailing as per this provision. In a form


                                                             Page 7 of 17
DocuSign Envelope ID: D4A6539C-58C9-4975-9AE9-46FD3201CF22
            Case 2:18-cv-06360-AKT Document 55-2 Filed 05/11/20 Page 9 of 32 PageID #: 843




                      substantially similar to Exhibit D, the reminder postcards will advise Eligible Collective
                      Members of the last date on which they can timely return a Claim Form and of the
                      website where they can submit their Claim Form and review additional information
                      regarding the Settlement.

              2.9     The submission and processing of Claim Forms from Eligible Collective Members shall
                      be in accordance with the following procedures.

                            i.        To be timely, a Claim Form must be completed and provide the
                                      information as instructed on the Claim Form and be signed, dated and
                                      postmarked or otherwise returned (via, for example, fax, e-mail, or online
                                      submission) to the Settlement Administrator within the Claim Period.
                                      Claim Forms that are not timely returned are null and void, unless
                                      otherwise agreed to in writing by the Parties, if good cause is determined
                                      by the Settlement Administrator, or approved by the Court.

                           ii.        If a Claim Form is returned to the Settlement Administrator and not
                                      properly completed as described above, within seven days of its receipt,
                                      the Settlement Administrator shall send a notice to the relevant Eligible
                                      Collective Member via First Class United States Mail and e-mail advising
                                      the Eligible Collective Member of the defects (“Cure Letter”) and include
                                      a new Claim Form to be completed (with an enclosed, postage paid return
                                      envelope). The Settlement Administrator shall provide Plaintiffs’ Counsel
                                      with a copy of the Cure Letter for approval prior to its issuance. The
                                      Eligible Collective Member shall then have the remainder of the Claim
                                      Period or 15 days from mailing of the Cure Letter (“Cure Period”),
                                      whichever is longer, to return the new Claim Form and provide the
                                      missing information. If a Claim Form is not received within that period,
                                      the Claim Form shall be null and void, unless otherwise agreed to in
                                      writing by the Parties, approved by the Court, or approved by the
                                      Settlement Administrator on a case-by-case basis for good cause shown.

              2.10    Plaintiffs’ Counsel and Defendant’s Counsel have the right to make inquiries and
                      receive any information from the Settlement Administrator related to the claims
                      administration process, except that Defendant’s Counsel is not entitled to updated
                      contact information located by Settlement Administrator for Eligible Collective
                      Members or provided by Participating Collective Members, or communications sent to
                      and from Eligible Collective Members as such communications are subject to the
                      attorney-client privilege. Each week the Settlement Administrator will update
                      Plaintiffs’ Counsel and Defendant’s Counsel regarding claim forms received, returned
                      mailings for which it is unable to obtain corrected addresses, and other information
                      related to the settlement.

              2.11    In the event that the Court fails to approve this Agreement, the Parties (a) must attempt
                      to renegotiate the Settlement for the purpose of obtaining Court approval of a
                      renegotiated settlement and agreement and/or (b) any or all Parties may seek
                      reconsideration or appellate review of the decision denying approval of the Agreement.


                                                             Page 8 of 17
DocuSign Envelope ID: D4A6539C-58C9-4975-9AE9-46FD3201CF22
           Case 2:18-cv-06360-AKT Document 55-2 Filed 05/11/20 Page 10 of 32 PageID #: 844




                      In the event reconsideration and/or appellate review is denied, or a mutually agreed-
                      upon settlement modification is not approved, and the Parties decide to forego further
                      negotiation of a settlement, the Litigation will proceed as if no settlement had been
                      attempted. In that event, nothing in the Settlement or Agreement may be used by or
                      against any Party under Rule 408 of the Federal Rules of Evidence.

            3.       SETTLEMENT TERMS

              3.1     Settlement Payments

                            i.        Defendant agrees to provide to the Settlement Administrator the Class List
                                      and updated data concerning the workweeks of the Eligible Collective
                                      Members that will be used for determining settlement payments pursuant
                                      to Section 3.4(i) within 30 days of the Effective Date.

                           ii.        Defendant agrees to pay the Gross Settlement Amount, which it shall
                                      deposit into the QSF by the later of 45 days after the date of the Court’s
                                      Approval Order or August 15, 2020 (the “Funding Date”). This payment
                                      shall include any and all amounts to be paid to Participating Collective
                                      Members, any Court-approved Service Awards, the Settlement
                                      Administrator’s fees and costs and any claim for Plaintiffs’ Counsel’s fees
                                      and costs.

                          iii.        Within 10 days of the Funding Date, the Settlement Administrator will
                                      distribute funds from the QSF by making the following payments:

                                      (a)     Paying Plaintiffs’ Counsel’s Court-approved attorneys’ fees and
                                              costs as described in Section 3.2.

                                      (b)     Paying the Court-approved Service Awards as described in Section
                                              3.3.

                                      (c)     Paying the costs of the Settlement Administrator as described in
                                              Section 3.1.

                          iv.         The Settlement Administrator will distribute the Settlement Checks to
                                      Eligible Collective Members, as described in Section 3.4, within 30 days
                                      after the close of the Claim Period or Cure Period, whichever is later.

                           v.         Any portion of the Net Settlement Fund that is not claimed by Eligible
                                      Collective Members or otherwise distributed or used (see Section 3.4(iii))
                                      under this Agreement will be returned to Defendant (“Unclaimed Funds”)
                                      30 days after the close of the Check Cashing Period.

              3.2     Settlement Amounts Payable as Attorneys’ Fees and Costs.

                            i.        In their Approval Motion, Plaintiffs’ Counsel will ask the Court to
                                      approve payment of one-third of the Gross Settlement Amount as an


                                                             Page 9 of 17
DocuSign Envelope ID: D4A6539C-58C9-4975-9AE9-46FD3201CF22
           Case 2:18-cv-06360-AKT Document 55-2 Filed 05/11/20 Page 11 of 32 PageID #: 845




                                      award of attorneys’ fees. In addition, Plaintiffs’ Counsel shall seek
                                      reimbursement of reasonable actual case-related costs and expenses from
                                      the Gross Settlement Amount. These amounts shall constitute full
                                      satisfaction of any claim for attorneys’ fees or costs, and Plaintiffs agree
                                      that they shall not seek, nor be entitled to, any additional attorneys’ fees or
                                      costs under any theory or from any source, incurred in relation to this case
                                      other than for any fees and costs incurred related to any efforts to enforce
                                      the terms of this Agreement.

                           ii.        The substance of Plaintiffs’ Counsel’s application for attorneys’ fees and
                                      costs is not part of this Agreement and is to be considered separately from
                                      the Court’s consideration of the fairness, reasonableness, adequacy, and
                                      good faith of the Settlement and this Agreement. The outcome of any
                                      proceeding related to Plaintiffs’ Counsel’s application for attorneys’ fees
                                      and costs shall not terminate this Agreement or otherwise affect the
                                      Court’s ruling on the Approval Motion. In the event that the Court (or any
                                      appellate court) awards less than the requested amounts, only the awarded
                                      amounts shall be paid and shall constitute full satisfaction of the
                                      obligations of this Section and full payment hereunder. Any money
                                      requested for attorneys’ fees or costs that are not approved by the Court
                                      shall become part of the Net Settlement Fund.

              3.3     Service Awards to Plaintiffs.

                            i.        In the Approval Motion, Plaintiffs’ Counsel will apply for Service
                                      Awards, to be paid from the Gross Settlement Amount for their services
                                      rendered to the Eligible Collective Members, as follows:

                                      (a)     $9,000: Amanda Meo;

                                      (b)     $2,850: Sheena Clark, Ivory Davis, Debra Devlin, Diana Koehler,
                                              Monicajo Marchand, Susan McCreery, Jennifer Seymour, and
                                              Allison Smith; and

                                      (c)     $2,600: Portia Witten, Annette Solano, Joyce Hamilton, Kelsi
                                              Gonzalez, Michelle Riley, Tammy Desue-Parker, and Raeschelle
                                              Coleman.

                           ii.        These Service Awards and any requirements for obtaining any such
                                      payment are separate and apart from, and in addition to, Named Plaintiff’s
                                      and Opt-Ins Plaintiffs’ recovery from the Net Settlement Fund as an
                                      Eligible Collective Member. The substance of the Named Plaintiff’s,
                                      California Opt-In Plaintiffs’ and Non-California Opt-In Plaintiffs’
                                      applications for a Service Award is not part of this Agreement and is to be
                                      considered separately from the Court’s consideration of the fairness,
                                      reasonableness, adequacy and good faith of the Settlement and this
                                      Agreement. The outcome of the Court’s ruling on the application for a


                                                             Page 10 of 17
DocuSign Envelope ID: D4A6539C-58C9-4975-9AE9-46FD3201CF22
           Case 2:18-cv-06360-AKT Document 55-2 Filed 05/11/20 Page 12 of 32 PageID #: 846




                                      Service Award shall not terminate this Agreement or otherwise affect the
                                      Court’s ruling on the Approval Motion. Any Service Award money not
                                      approved by the Court shall become part of the Net Settlement Fund.

              3.4     Distribution of Payments to Participating Collective Members.

                            i.        Payments to Eligible Collective Members will be made from the Net
                                      Settlement Fund. The estimated Settlement Amount for each Eligible
                                      Collective Member will be determined by the Settlement Administrator
                                      pursuant to the following formula:

                                      (a)     Each Eligible Collective Member shall be assigned one point for
                                              each Eligible Workweek.

                                      (b)     To calculate each Eligible Collective Member, Named Plaintiff,
                                              California Opt-In Plaintiff and Non-California Opt-In Plaintiff’s
                                              proportionate Settlement Amount:

                                              1.      Add all points for all Eligible Collective Members, the
                                                      Named Plaintiff, and Opt-In Plaintiff together to obtain the
                                                      “Denominator”;

                                              2.      Divide the number of points for each Eligible Collective
                                                      Member, Named Plaintiff, California Opt-In Plaintiff and
                                                      Non-California Opt-In Plaintiff by the Denominator to
                                                      obtain the “Portion of the Net Settlement Fund” for each
                                                      Eligible Collective Member and Plaintiff;

                                              3.      Multiply each Eligible Collective Member, Named
                                                      Plaintiff, California Opt-In Plaintiff and Non-California
                                                      Opt-In Plaintiff’s Portion of the Net Settlement Fund by the
                                                      Net Settlement Fund to determine each the Settlement
                                                      Amount for each Eligible Collective Member and Plaintiff.

                           ii.        All Eligible Collective Members who complete and timely submit a Claim
                                      Form, as outlined in Section 2.10, shall be sent Settlement Checks for
                                      100% the Settlement Amounts. All other Eligible Collective Members
                                      shall be sent Settlement Checks for 50% the Settlement Amounts.

                          iii.        The Settlement Administrator’s calculations regarding the Settlement
                                      Amounts from the Net Settlement Fund will be final and binding. Within
                                      five days from the close of the Claim Period or Cure Period, whichever is
                                      later, the Settlement Administrator shall calculate Defendant’s share of
                                      payroll taxes for claimed settlement awards. Defendant shall make the
                                      necessary payment into the QSF within five days of receiving notice of the
                                      shortfall from the Settlement Administrator.




                                                             Page 11 of 17
DocuSign Envelope ID: D4A6539C-58C9-4975-9AE9-46FD3201CF22
           Case 2:18-cv-06360-AKT Document 55-2 Filed 05/11/20 Page 13 of 32 PageID #: 847




                          iv.         The Settlement Administrator shall use reasonable efforts to make an
                                      additional mailing to Eligible Collective Members, Name Plaintiff,
                                      California Opt-In Plaintiffs and Non-California Opt-In Plaintiffs whose
                                      checks are returned because of incorrect addresses. Such efforts shall
                                      include: (a) obtaining correct addresses as described in Section 2.8; (b)
                                      using social security numbers to obtain better address information; and/or
                                      (c) attempting to reach these individuals by phone and/or e-mail.

                           v.         Eligible Collective Members will have the duration of the 120-day Check
                                      Cashing Period to negotiate their checks. Any Settlement Checks not
                                      cashed within that period shall become void and the Settlement
                                      Administrator shall issue a “stop payment” thereon. Any such voided
                                      checks shall become a part of the Unclaimed Funds. The Settlement
                                      Administrator shall issue a reminder postcard via e-mail and First Class
                                      United States Mail 60 days after issuance of Settlement Checks to those
                                      Eligible Collective Members who, at the time of mailing the reminder
                                      postcard, have yet to negotiate their Settlement Checks, reminding them of
                                      the deadline to negotiate their Settlement Checks.

                          vi.         Defendant’s Payroll Tax Responsibility and Tax Characterization of
                                      Payments.

                                      (a)     For tax purposes, 50% of the payment from the Net Settlement
                                              Fund to a Eligible Collective Member, pursuant to this Agreement,
                                              shall be treated as back wages and 50% of such payment shall be
                                              treated as interest, any applicable penalties, liquidated damages,
                                              and other non-wage relief.

                                      (b)     Payments treated as back wages shall be made net of all applicable
                                              employment taxes, including, without limitation, federal, state and
                                              local income tax withholding and the employee share of the FICA
                                              tax, and shall be reported to the Internal Revenue Service (“IRS”)
                                              and the payee under the payee’s name and Social Security number
                                              on an IRS Form W-2. Payments treated as Service Awards,
                                              interest and/or liquidated damages shall be made without
                                              withholding and shall be reported to the IRS and the payee, to the
                                              extent required by law, under the payee’s name and Social Security
                                              number on an IRS Form 1099. The Settlement Administrator shall
                                              be responsible for determining the appropriate number of
                                              exemptions to be used in calculating payroll tax and withholding,
                                              deciding the appropriate tax rate, issuing the Settlement Checks
                                              and Service Awards and issuing IRS Forms W-2 and Form 1099.
                                              Payments of attorneys’ fees and costs pursuant to Section 3.2 shall
                                              be made without withholding, and be reported to the IRS and to
                                              each of Plaintiffs’ Counsel payees under the payee’s name and
                                              taxpayer identification number, which each such payee shall
                                              provide for this purpose, on an IRS Form 1099.


                                                             Page 12 of 17
DocuSign Envelope ID: D4A6539C-58C9-4975-9AE9-46FD3201CF22
           Case 2:18-cv-06360-AKT Document 55-2 Filed 05/11/20 Page 14 of 32 PageID #: 848




                                      (c)     The employee portion of all applicable income and payroll taxes
                                              will be the sole responsibility of the individual Participating
                                              Collective Member receiving a Settlement Check or Service
                                              Award. The Parties make no representations, and it is understood
                                              and agreed that the Parties have made no representations, as to the
                                              taxability of any portions of the settlement payments to any
                                              Participating Collective Members, the payment of any costs or
                                              award of attorneys’ fees, or any payments to the Named Plaintiff,
                                              California Opt-In Plaintiffs or Non-California Opt-In Plaintiffs.
                                              The Settlement Notice will advise Eligible Collective Members to
                                              seek their own tax advice prior to acting in response to that
                                              Settlement Notice. Neither Plaintiffs’ Counsel nor Defendant’s
                                              Counsel intend anything contained herein to constitute legal advice
                                              regarding the taxability of any amount paid hereunder, nor will it
                                              be relied upon as such.

                                      (d)     None of the amounts paid to the Named Plaintiff, California Opt-In
                                              Plaintiffs, Non-California Opt-In Plaintiffs or Eligible Collective
                                              Members shall create any credit for, be included in, or otherwise
                                              affect the calculation or the accrual of any employee benefits in
                                              any plans, programs, agreements or policies sponsored, maintained
                                              or contributed to by Defendant, including for purposes of any
                                              bonus of any kind.

            4.       RELEASE OF CLAIMS

              4.1     Release by Participating Collective Members: Conditioned upon the Court’s entry of
                      the Approval Order, and in exchange for the monetary consideration recited in this
                      Agreement, all Participating Collective Members shall release Releasees from: (i) all
                      FLSA claims alleged in the Complaint; (ii) all state, and local wage and hour claims
                      related to the FLSA claims alleged in the Complaint, whether known or unknown, that
                      were or could have been asserted in the Litigation and/or this matter, arising from that
                      Participating Collective Member’s employment as an Store Manager during the
                      Relevant Period; and (iii) all related claims for penalties, liquidated damages, interest,
                      attorneys’ fees, costs or litigation expenses based on the claims listed above. The claims
                      being released are referred to in this Agreement as “Released Claims.” The Released
                      Claims include those that could have accrued through the date of the Court’s Approval
                      Order.

              4.2     Any Eligible Collective Member who does not timely execute and return a Claim Form
                      or negotiate their Settlement Check will not be bound by any release of claims.

              4.3     The release by Named Plaintiff and Opt-In Plaintiffs: Named Plaintiff, California Opt-In
                      Plaintiffs and Non-California Opt-In Plaintiffs who receive and accept a Service Award
                      will additionally waive, release and discharge Releasees from all demands, claims and
                      actions, whether known or unknown, relating to their employment or termination of
                      employment with Defendant, including but not limited to claims under the Americans


                                                             Page 13 of 17
DocuSign Envelope ID: D4A6539C-58C9-4975-9AE9-46FD3201CF22
           Case 2:18-cv-06360-AKT Document 55-2 Filed 05/11/20 Page 15 of 32 PageID #: 849




                      With Disabilities Act, National Labor Relations Act, Fair Labor Standards Act
                      (including but not limited to claims for overtime compensation) Equal Pay Act,
                      Employee Retirement Income Security Act of 1974, Worker Adjustment and Retraining
                      Notification Act, Title VII of the Civil Rights Act of 1964, Civil Rights Acts of 1866,
                      1871 and 1991, Family and Medical Leave Act, and any other federal, state or local
                      statute, regulation, and order, and in common law, through the date the respective
                      Named Plaintiff or Opt-In Plaintiffs signs this Agreement; provided, however, that
                      Named Plaintiff, the California Opt-In Plaintiffs and Non-California Opt-In Plaintiffs do
                      not waive the right to file a charge or complaint with any administrative agency but they
                      do waive any right to recover any damages or other personal relief based on any
                      demand, claim or action waived in this Paragraph brought on their own behalf or by any
                      third party, including as a member of any collective or class action. Named Plaintiff,
                      California Opt-In Plaintiffs and Non-California Opt-In Plaintiffs do not release any
                      claim that cannot be released as a matter of law or rights under this Agreement. Named
                      Plaintiff, California Opt-In Plaintiffs and Non-California Opt-In are not waiving any
                      rights that they may have to: (a) their own vested accrued employee benefits under
                      Defendant’s health, welfare, or retirement benefit plans as of her termination date; (b)
                      benefits and/or the right to seek benefits under applicable workers’ compensation and/or
                      unemployment compensation statutes; (c) pursue claims which by law cannot be waived
                      by signing this Agreement; (d) enforce this Agreement; and/or (e) challenge the validity
                      of this Agreement. Nothing in this Agreement prohibits or prevents the Named
                      Plaintiff, California Opt-In Plaintiffs or Non-California Opt-In Plaintiffs from filing a
                      charge with or participating, testifying, or assisting in any investigation, hearing,
                      whistleblower proceeding or other proceeding before any federal, state, or local
                      government agency (e.g. EEOC, NLRB, SEC., etc.), nor does anything in this
                      Agreement preclude, prohibit, or otherwise limit, in any way, the Named Plaintiff’s,
                      California Opt-In Plaintiffs’ or Non-California Opt-In Plaintiffs’ rights and abilities to
                      contact, communicate with, report matters to, or otherwise participate in any
                      whistleblower program administered by any such agencies. However, to the maximum
                      extent permitted by law, the Named Plaintiff, California Opt-In Plaintiffs and Non-
                      California Opt-In Plaintiffs agree that if such an administrative claim is made, they shall
                      not be entitled to recover any individual monetary relief or other individual remedies.

              4.4     By signing the Agreement, Named Plaintiff become parties to the Agreement.

            5.       PARTIES’ AUTHORITY

              5.1     The signatories hereto hereby represent that they are fully authorized to enter into this
                      Agreement and to bind the Parties hereto to the terms and conditions hereof.

            6.       MUTUAL COOPERATION

              6.1     The Parties agree to reasonably cooperate with each other and to take all steps necessary
                      and appropriate to obtain the Court’s approval of this Agreement and all of its terms and
                      to effectuate the terms of this Agreement, including but not limited to, execution of such
                      documents and to take such other action as may reasonably be necessary to implement
                      the terms of this Agreement. The Parties to this Agreement shall use their commercially


                                                             Page 14 of 17
DocuSign Envelope ID: D4A6539C-58C9-4975-9AE9-46FD3201CF22
           Case 2:18-cv-06360-AKT Document 55-2 Filed 05/11/20 Page 16 of 32 PageID #: 850




                      reasonable efforts, including all efforts contemplated by this Agreement and any other
                      efforts that may become necessary by order of the Court, or otherwise, to effectuate this
                      Agreement and the terms set forth herein. As soon as practicable after execution of this
                      Agreement, and in accordance with its terms, Plaintiffs’ Counsel shall, with the
                      assistance and cooperation of Defendant and its counsel, take all necessary steps to
                      secure the Court’s approval of this Agreement.

            7.       NOTICES

              7.1     Unless otherwise specifically provided herein, all notices, demands or other
                      communications given hereunder shall be in writing and shall be deemed to have been
                      duly given as of the third business day after mailing by United States registered or
                      certified mail, return receipt requested, addressed as follows:

            To Plaintiffs and/or Settlement Class:

                     Gregg I. Shavitz
                     Shavitz Law Group, P.A.
                     951 Yamato Road, Suite 285
                     Boca Raton, FL 33431
                     (561) 447-8888
                     (561) 447-8831 (facsimile)
                     gshavitz@shavitzlaw.com

                  Troy Kessler
                  Kessler Matura P.C.
                  534 Broadhollow Road, Suite 275
                  Melville, New York 11747
                  (631) 499-9100
                   tkessler@kesslermatura.com
            To Defendant:

                     Anne Marie Estevez
                     Morgan, Lewis & Bockius LLP
                     200 South Biscayne Boulevard, Suite 5300
                     Miami, FL 33131
                     (305) 415.3330
                     annemarie.estevez@morganlewis.com

            8.       NO ADMISSION OF LIABILITY

              8.1     Defendant denies all of the allegations made by Named Plaintiff in the Litigation and
                      denies that it is liable or owes damages to anyone with respect to the alleged facts or
                      causes of action asserted in the Litigation. Nothing herein will be deemed or used as an
                      admission that a class should be certified for any purposes other than for settlement.
                      Nonetheless, without admitting or conceding any liability or damages whatsoever,



                                                             Page 15 of 17
DocuSign Envelope ID: D4A6539C-58C9-4975-9AE9-46FD3201CF22
           Case 2:18-cv-06360-AKT Document 55-2 Filed 05/11/20 Page 17 of 32 PageID #: 851




                      Defendant has agreed to settle the Litigation on the terms and conditions set forth in this
                      Agreement, to avoid the burden, expense, and uncertainty of continuing the Litigation.

            9.       INTERPRETATION AND ENFORCEMENT/MISCELLANEOUS TERMS

              9.1     Further Acts. Each party, upon the request of any other party, agrees to perform such
                      further acts and to execute and deliver such other documents as are reasonably
                      necessary to carry out the provisions of this Agreement.

              9.2     No Assignment. Named Plaintiff, California Opt-In Plaintiffs and Non-California Opt-
                      In Plaintiffs represent and warrant that they have not assigned or transferred, or
                      purported to assign or transfer, to any person or entity, any claim or any portion thereof
                      or interest therein, including, but not limited to, any interest in the Litigation, or any
                      related action, and any attempt to do so shall be of no force or effect.

              9.3     Entire Agreement. This Agreement constitutes the entire agreement between the Parties
                      with regard to the subject matter contained herein, and all prior and contemporaneous
                      negotiations and understandings between the Parties shall be deemed merged into this
                      Agreement.

              9.4     Binding Effect. This Agreement shall be binding upon the Parties and, with respect to
                      Defendant, their affiliates, parents, subsidiaries, predecessors, successors, employees
                      and agents; and, with respect to Plaintiffs, their spouses, children, representatives, heirs,
                      administrators, executors, beneficiaries, conservators, attorneys and assigns.

              9.5     Arms’ Length Transaction; Materiality of Terms. The Parties have negotiated all the
                      terms and conditions of this Agreement at arms’ length. All terms and conditions of this
                      Agreement in the exact form set forth in this Agreement are material to this Agreement
                      and have been relied upon by the Parties in entering into this Agreement, unless
                      otherwise expressly stated.

              9.6     Captions. The captions or headings of the Sections and paragraphs of this Agreement
                      have been inserted for convenience of reference only and shall have no effect upon the
                      construction or interpretation of any part of this Agreement.

              9.7     Construction. The determination of the terms and conditions of this Agreement has
                      been by mutual agreement of the Parties. Each party participated jointly in the drafting
                      of this Agreement, and therefore the terms and conditions of this Agreement are not
                      intended to be, and shall not be, construed against any party by virtue of draftsmanship.

              9.8     Governing Law. This Agreement shall in all respects be interpreted, enforced and
                      governed by and under the laws of the State of New York, without regard to choice of
                      law principles, except to the extent that the law of the United States governs any matter
                      set forth herein, in which case such federal law shall govern.

              9.9     Continuing Jurisdiction. The Court shall retain jurisdiction over the interpretation and
                      implementation of this Agreement as well as any and all matters arising out of, or



                                                             Page 16 of 17
DocuSign Envelope ID: D4A6539C-58C9-4975-9AE9-46FD3201CF22
           Case 2:18-cv-06360-AKT Document 55-2 Filed 05/11/20 Page 18 of 32 PageID #: 852




                      related to, the interpretation or implementation of this Agreement and of the Settlement
                      contemplated thereby.

              9.10    Waivers, etc. to Be in Writing. No waiver, modification or amendment of the terms of
                      this Agreement, whether purportedly made before or after the Court’s approval of this
                      Agreement, shall be valid or binding unless in writing, signed by or on behalf of all
                      Parties, and then only to the extent set forth in such written waiver, modification or
                      amendment, with any required Court approval. Any failure by any party to insist upon
                      the strict performance by the other party of any of the provisions of this Agreement shall
                      not be deemed a waiver of future performance of the same provisions or of any of the
                      other provisions of this Agreement, and such party, notwithstanding such failure, shall
                      have the right thereafter to insist upon the specific performance of any and all of the
                      provisions of this Agreement

              9.11    Counterparts. The Parties may execute this Agreement in counterparts, and execution in
                      counterparts shall have the same force and effect as if all Parties had signed the same
                      original instrument.

              9.12    Facsimile and E-mail Signatures. This Agreement may be executed in counterparts,
                      each of which shall be deemed as an original but all of which shall constitute one and
                      the same instrument. Signature pages may be executed by “wet” signature (i.e., using
                      pen and paper) or electronic signature (e.g., using DocuSign). The executed signature
                      pages may be delivered using facsimile or electronic means, including pdf or similar file
                      type transmitted via email, cloud-based server, or e-signature technology.

              9.13    Signatories. This Agreement is valid and binding if signed by Defendant’s authorized
                      representative and Named Plaintiff.


            WE AGREE TO THESE TERMS.

            DATED: ____________                       LANE BRYANT, INC.

                                                      By: _____________________________________


                                                      _____________________________________



            DATED: May 11, 2020                       AMANDA MEO


                                                      ________________________________________




                                                             Page 17 of 17
Case 2:18-cv-06360-AKT Document 55-2 Filed 05/11/20 Page 19 of 32 PageID #: 853
Case 2:18-cv-06360-AKT Document 55-2 Filed 05/11/20 Page 20 of 32 PageID #: 854




                        Exhibit A
Case 2:18-cv-06360-AKT Document 55-2 Filed 05/11/20 Page 21 of 32 PageID #: 855




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

  AMANDA MEO, on behalf of herself and all others
  similarly situated,
                                                          Case No. 18 Civ. 6360 (AKT)
                         Plaintiff,

       -against-

  LANE BRYANT, INC.,

                         Defendant.



               STIPULATION AND [PROPOSED] ORDER OF DISMISSAL

The parties, through their undersigned counsel, stipulate and agree as follows:

       1.      The Settlement Agreement, including the Plaintiffs’ requests for Service Awards,

payment of the Settlement Administrator’s costs, and Plaintiffs’ Counsel’s attorneys’ fees and

costs, is fair and reasonable, and adequate to redress Plaintiffs’ claims under the Fair Labor

Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq. (“FLSA”) in this action and to

compensate Plaintiffs’ Counsel on their request for attorneys’ fees and costs.

       2.      In accordance with Rule 41 of the Federal Rules of Civil Procedure, and Cheeks v.

Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), the Parties respectfully request that

this action be dismissed with prejudice, without costs or attorneys’ fees (other than those costs and

attorneys’ fees specified in the Settlement Agreement).


 Attorneys for Plaintiff and the FLSA Collective          Attorneys for Defendant


 Date:___________________                                 Date:___________________


 By:                                                      By:


                                                 1
Case 2:18-cv-06360-AKT Document 55-2 Filed 05/11/20 Page 22 of 32 PageID #: 856




 KESSLER MATURA P.C.                               MORGAN, LEWIS & BOKIUS LLP
 Troy L. Kessler                                   Sean P. Lynch
 Garrett Kaske                                     502 Carnegie Center
 534 Broadhollow Road, Suite 275                   Princeton, New Jersey 08540
 Melville, NY 11747                                Phone: (609) 919-6611
 Phone: (631) 499-9100                             Fax: (609) 919-6701
 Fax: (631) 499-9120                               sean.lynch@morganlewis.com
 tkessler@kesslermatura.com
 gkaske@kesslermatura.com                          Anne Marie Estevez
                                                   200 South Biscayne Blvd. – Suite 5300
 SHAVITZ LAW GROUP, P.A.                           Miami, Florida 3331-2339
 Gregg I. Shavitz*                                 Phone: (305) 415-3330
 Logan Pardell*                                    Fax: (877) 432-9652
 981 Yamato Road, Suite 285                        annemarie.estevez@morganlewis.com
 Boca Raton, Florida 33431
 Phone: (561) 447-8888
 Fax: (561) 447-8831
 gshavitz@shavitzlaw.com
 lpardell@shavitzlaw.com
 * admitted pro hac vice

 Michael J. Palitz
 830 3rd Avenue, 5th Floor
 New York, New York 10022
 Phone: (800) 616-4000
 Fax: (561) 447-8831
 mpalitz@shavitzlaw.com




             SO ORDERED on this             day of ___________, 2020


                              A. KATHLEEN TOMLINSON
                              United States Magistrate Judge




                                            2
Case 2:18-cv-06360-AKT Document 55-2 Filed 05/11/20 Page 23 of 32 PageID #: 857




                    Exhibit B.1
Case 2:18-cv-06360-AKT Document 55-2 Filed 05/11/20 Page 24 of 32 PageID #: 858


                   United States District Court, Eastern District of New York
                    Meo. v. Lane Bryant, Inc., Case No. 2:18-cv-6360 (AKT)

[NAME]
[ADDRESS]
[CITY, STATE ZIP]


                  COURT-AUTHORIZED NOTICE OF SETTLEMENT
•    A former Lane Bryant Store Manager (“Plaintiff”) sued Lane Bryant, Inc., claiming that she
     and other Lane Bryant Store Managers were owed overtime compensation under the Fair
     Labor Standards Act (“FLSA”) for hours that they worked over 40 in a workweek for which
     they were not paid.
•    Plaintiff claims that Lane Bryant failed to pay its hourly-paid Store Managers all of the
     overtime pay that they were owed. Plaintiff alleges that Lane Bryant required her and other
     Store Managers to work “off the clock” – that is, before and after their shifts, or through their
     lunchbreaks, without being clocked in – and to otherwise under-report their time worked.
     Lane Bryant denies these allegations and raised various defenses.
•    Ultimately, though Lane Bryant denies the allegations made by Plaintiff in the Lawsuit, Lane
     Bryant decided to settle the Lawsuit to avoid the continued expense and distraction from to
     operating its business. The Court approved the settlement and certain Store Managers are
     entitled to money from this settlement.
•    You are receiving this Notice because records show that you were an hourly-paid Store
     Manager during the relevant time periods, which means you are eligible to receive money
     from the settlement. This Notice tells you about your rights and responsibilities under the
     settlement.

             YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT

                       By properly completing and returning the enclosed Claim Form by [date
     SUBMIT A          60 days from mailing of Notice or 30 days from remailing (“Deadline”)],
    CLAIM FORM         you will receive a settlement check in an amount estimated to be $[
      BY THE           AMOUNT]. In exchange, you will be releasing Lane Bryant of the FLSA
     DEADLINE          claims alleged in this case, along with related state and local wage and
                       hour claims.

                       If you do not submit a Claim Form by the Deadline, you will receive a
                       settlement check in an amount estimated to be $[1/2 AMOUNT], which is
                       half of the you would receive by submitting a claim form.
      DO NOT
     SUBMIT A          If you negotiate (cash, indorse or deposit) the settlement check, you will
    CLAIM FORM         be releasing Lane Bryant of the FLSA claims alleged in this case, along
      BY THE           with related state and local wage and hour claims.
     DEADLINE          If you do not submit a claim form by the Deadline or cash the settlement
                       check, you retain the right to pursue these claims against Lane Bryant in a
                       subsequent action, subject to the applicable statute of limitations.
Case 2:18-cv-06360-AKT Document 55-2 Filed 05/11/20 Page 25 of 32 PageID #: 859


     This notice contains information that affects your rights. Please read it carefully.



1. What are the terms of the Settlement Agreement?

Lane Bryant will pay a total of up to $1,395,000 (the “fund”) to compensate hourly Store
Managers who worked: (i) in Connecticut, Idaho, Illinois, Iowa, Kansas, Nevada, New York,
Ohio, Pennsylvania, Rhode Island, or Tennessee between November 8, 2015 and February 25,
2020; or (ii) in any other state besides California between February 25, 2017 and February 25,
2020. The fund will also cover the settlement administrator’s costs, Plaintiffs’ attorneys’ fees
and costs, and service awards to the Plaintiff and other individuals who submitted evidence in
support of the case.

2. How was my share of the settlement payment calculated?

The amount that each Store Manager is eligible to receive under the terms of the settlement is
based upon the number of weeks that the individual worked as a Store Manager within the
relevant periods discussed in Section 1. The number of weeks that you worked as a Store
Manager and recorded at least 38 hours worked during the relevant periods was used to
determine your settlement allocation.
Your total individual settlement amount is estimated to be $[ AMOUNT], less deductions for
applicable payroll taxes on the W-2 portion of the settlement payment. Half of this payment is
subject to deductions for applicable taxes and withholdings like any other paycheck, for which
you will receive a W-2, and half of the payment will be reported on a 1099 form.
Plaintiffs’ Counsel, Lane Bryant’s Counsel, and Lane Bryant and all Releasees do not make any
representations concerning the tax consequences of this settlement. Consult with a tax advisor
regarding the payment.

3. How do I get my payment?

To receive your settlement payment of approximately $[ AMOUNT], you must submit a
completed Claim Form by [Deadline]. A Claim Form is enclosed with this Notice. You may
submit this form using the enclosed pre-paid envelope, by e-mail to [address], by facsimile to
[number], or via regular mail addressed to [Settlement Administrator address]. You may also
submit the Consent to Join and Claim Form online by logging onto www.[URL].com, using
[identifier] as your log-in name and the last four digits of your Social Security Number as the
password.

If your Claim Form is not submitted by [deadline], you will still receive a settlement check for
one half of the amount you are estimated to receive. That is, if do no return a timely and
complete Claim Form your settlement payment is estimated to $[ ½ AMOUNT].

Although we do not know the exact date when you will get your check, the settlement checks are
expected to be mailed out on or before [105 days from mailing of Notice]. Upon issuance,
those settlement checks that are not cashed on or before the 120th day after they are mailed will
be null and void.


                                               2
Case 2:18-cv-06360-AKT Document 55-2 Filed 05/11/20 Page 26 of 32 PageID #: 860


4. What is the legal effect of the settlement? Am I giving up anything?
If you submit your Claim Form or negotiate (cash, indorse or deposit) your settlement check, you
will release Lane Bryant and all Releasees (as defined in the settlement agreement) from all state,
federal, and local overtime claims that could have arisen up to and including [approval order
date], whether known or unknown, that were or could have been asserted in this case, arising
from your employment as an hourly Store Manager. The Released Claims also include related
claims for penalties, interest, liquidated damages, attorneys’ fees, costs, and expenses. For
hourly Store Managers employed in New York, this also includes claims for unpaid non-
overtime hours and alleged paystub deficiencies.

4. What happens if I do nothing?
If you do not return the Claim Form or negotiate (cash, indorse or deposit) your settlement check
within the time allotted, you waive your right to benefit financially from this case. As a result,
you will not release any claims you may have against Lane Bryant. This means you will retain
the right to file your own case. Because the types of claims brought in this case are subject to
certain filing deadlines – the statute of limitations – you should consult an attorney if you are
considering this option.

5. How will the lawyers get paid?
The Court has approved payment to Plaintiffs’ Counsel of one-third of the settlement fund for
attorneys’ fees. These fees compensate Plaintiffs’ Counsel for investigating the facts, litigating
the case, and negotiating the settlement. The Court also has approved payment of Plaintiffs’
Counsel’s out-of-pocket costs. The costs of the Settlement Administrator are also paid from the
settlement fund. In addition, the Court has approved payments to the Plaintiff and 15 other
plaintiffs to recognize the risks they took and the service to the collective action, including
representing your interests as authorized.

6. Are there more details about the Settlement?
This Notice summarizes the key provisions of the settlement. More details are in the Settlement
Agreement. To the extent there is any inconsistency between this Notice and the Settlement
Agreement, the provisions in the Settlement Agreement control. You may obtain a copy of the
Settlement Agreement by sending a request, in writing, to the Settlement Administrator at the
contact information listed in Section 3, above.
If you have other questions about the settlement, you can contact the Settlement Administrator,
or Plaintiffs’ Counsel at:
   Troy Kessler                                        Gregg I. Shavitz
   Garrett Kaske                                       Michael Palitz
   Kessler Matura P.C.                                 Logan Pardell
   534 Broadhollow Road, Suite 275                     Shavitz Law Group, P.A.
   Melville, New York 11747                            951 Yamato Road, Suite 285
   Telephone: (631) 499-9100                           Boca Raton, Florida 33431
   E-mail: info@kesslermatura.com                      Telephone: (800) 616-4000
                                                       E-mail: info@shavitzlaw.com

You can also visit www.[URL].com using [Identifier] as the log-in name and the last four digits
of your Social Security Number as the password.
Dated: [INSERT DATE]
                                                 3
Case 2:18-cv-06360-AKT Document 55-2 Filed 05/11/20 Page 27 of 32 PageID #: 861




                    Exhibit B.2
Case 2:18-cv-06360-AKT Document 55-2 Filed 05/11/20 Page 28 of 32 PageID #: 862

                     Meo v. Lane Bryant, Inc., No. 18 Civ. 6360 (E.D.N.Y.)



[NAME]
[ADDRESS]
[CITY, STATE ZIP]

             CONSENT TO JOIN SETTLEMENT, RELEASE, AND CLAIM FORM

DEADLINE: This form must be returned to the Settlement Administrator so that it is postmarked
or otherwise received by mail delivery, facsimile, email, or through the website by [60 DAYS
FROM DATE OF MAILING OR DAYS FROM REMAILING]. If you lose the enclosed return
envelope, you should send the Claim Form to:

                                Lane Bryant Store Manager Settlement
                                              Address
                                           City, State Zip
                                       Phone: (___) ___-____
                                     Facsimile: (___) ___-____
                                        E-mail:___________
                                              Website
   (Your log-in is [Identifier] and your password is the last four digits of your Social Security Number)
CHANGE OF ADDRESS: If you change your address, please inform the Settlement
Administrator of your new address to ensure processing of your claim. It is your responsibility to
keep a current address on file with the Settlement Administrator.
CONSENT TO JOIN & AGREEMENT TO BE BOUND TO RELEASE: I hereby
acknowledge that I have read the Notice of Collective Action Settlement, and I consent and opt in
to become a party plaintiff for settlement purposes in this lawsuit. I consent and agree to be bound
by the Joint Stipulation of Settlement and Release, and any adjudication of this action by the Court.
I hereby designate Shavitz Law Group, P.A., and Kessler Matura P.C. to represent me in this
action. I understand that, by returning this Claim Form, I fully release the Released Parties from
the Released Claims, including but not limited to claims for unpaid overtime, to the full extent
provided by the Joint Stipulation of Settlement and Release.

Signature:                                                 Date:

Print:
                        First                    Middle                   Last

Former Names worked under, if any:


Street Address



City                                             State                                     Zip Code



Email Address                            Home Phone                       Cell Phone
Case 2:18-cv-06360-AKT Document 55-2 Filed 05/11/20 Page 29 of 32 PageID #: 863




                        Exhibit C
               Case 2:18-cv-06360-AKT Document 55-2 Filed 05/11/20 Page 30 of 32 PageID #: 864
[Settlement Administrator]
P.O. Box XXX
[City], [State] [Zip]




                                                  [Name]
                                                 [Address]
                                            [City], [State] [Zip]



RE: Lane Bryant Store Manager Settlement
Case 2:18-cv-06360-AKT Document 55-2 Filed 05/11/20 Page 31 of 32 PageID #: 865




                       Exhibit D
Case 2:18-cv-06360-AKT Document 55-2 Filed 05/11/20 Page 32 of 32 PageID #: 866




  Lane Bryant Store Manager Settlement
  c/o XXX
  P.O. Box XXX
  [City], [State] [Zip]


  Forwarding Service Requested



                          [insert name and address of class member]




                             REMINDER REGARDING THE
                      LANE BRYANT STORE MANAGER SETTLEMENT

     You should have received a Notice explaining that you are eligible to participate in a
                 settlement for certain current and former Store Managers.

   Our records show that you have not submitted a Claim Form. If you would like to receive
   your full proportionate share of the settlement, you must complete a Claim Form and mail,
                    fax, or email it by [date] to the Settlement Administrator at:

                                 [Settlement Administrator]
                                        P.O. Box XXX
                                     [City], [State] [Zip]
                                   Phone: (XXX) XXX-XXX
                                   Fax: (XXX) XXX-XXXX
                                   E-mail: XXX@XXX.com

  You may also submit the Claim Form at www.[URL].com. Your login is [Identifier]
  and your password is the last four digits of your Social Security Number.

  If you have any questions, you can contact the Settlement Administrator at [insert number]
  and [insert e-mail address]. Thank you.
